Order granting plaintiff’s motion for an injunction pendente lite and denying defendants’ cross motion to dismiss the complaint reversed on the law and the facts, with $10 costs and disbursements, the temporary injunction vacated and the complaint dismissed, with $10 costs, with leave to plaintiff to serve an amended complaint within ten days after the entry of the order hereon. The complaint establishes that this case is one involving or growing out of a “ labor dispute ” within the provisions of section 876-a of the Civil Practice Act, and does not state facts sufficient to constitute a cause of action. Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ., concur.